OPINION
Per CURIAM:
In this action here appealed on questions of law from the Court of Common Pleas, the trial judge granted a divorce to the plaintiff wife with allowance of alimony for her sustenance and support but granted custody of the minor child of the parties to the defendant husband.
The petition contains a prayer for attorneys’ fees and a separate motion was also filed for attorneys’ fees and expenses of counsel for plaintiff wife who had no funds of her own with which to pay such expenses.
The record (Ex. 453) shows that the court indicated to counsel that the matter of attorneys’ fees and expenses, together with all other questions, would be considered upon final hearing. However, on final hearing, no provision was made for attorneys’ fees and expenses, and no reference was made thereto in the journal entry but the court reserved the case for further review and further consideration pf the subject of ah*313mony for sustenance and support on and after December 31, 1956. The record also shows that an issue was made in the pleadings and evidence as to the ownership of certain real property at 13874 Shady Oak Boulevard, the plaintiff claiming it was owned in common by them and that this issue also was not decided by the court.
Since the prosecution of this appeal, the plaintiff wife has died and the issues of divorce and custody of the minor child and alimony for the maintenance and sustenance of wife have thus become moot. However, allowance of alimony as and for attorneys’ fees and expenses has not been determined, the amount of which may conceivably be affected by the findings of the court as to the ownership of the real property in question consisting of the house and lot located on Shady Oak Boulevard, Garfield Heights, Ohio.
The judgment as to divorce and custody of the minor child and alimony allowed for sustenance and support is affirmed and cause remanded to the Court of Common Pleas for consideration and determination of allowance as and for attorneys’ fees and expenses of wife and for consideration and determination of property rights.
KOVACHY, PJ, SKEEL, J, HURD, J, concur.